



Exhibit 10.9


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
(Effective March 2017)


Cash Compensation
Directors of Kadant Inc. (the “company”) who are not employees are paid the
following fees for serving on our board of directors:
•
An annual retainer of $50,000.

•
An additional annual retainer for our non-executive chairman of the board of
$60,000.

•
An additional annual retainer for chairmen of the following committees:

▪
audit committee - $10,000;

▪
compensation committee - $7,500;

▪
nominating and corporate governance committee - $5,000; and

▪
risk oversight committee - $5,000.

•
Reimbursement of out-of pocket expenses incurred in attending or participating
in meetings of our board of directors or its committees.



We do not provide any meeting fees to our directors for their board service. All
annual retainers are paid in equal monthly installments.
Restricted Stock Units
Each of our non-employee directors also receives an annual award of 3,000
stock-settled restricted stock units (“RSUs”) (decreased from 5,000 RSUs in
previous years), distributable in shares of common stock upon vesting. The RSUs
vest in four equal installments on the last day of each of the company’s fiscal
quarters during the year.
All awards are made under our company’s stockholder-approved equity incentive
plans. The vesting of all awards accelerates in the event of a change in control
of our company. Any awards, to the extent not previously vested, are forfeited
if the recipient is no longer a member of our board of directors on the vesting
dates for any reason other than a change-in-control of the company. The terms
and conditions governing these awards are stated in the form of restricted stock
unit award agreement for non-employee directors filed as exhibits to the
company’s annual report on Form 10-K.
Stock Ownership Guidelines
Under our stock ownership guidelines adopted in March 2011, our directors are
required to hold shares of our company’s common stock equivalent in value to
three times their annual cash retainer. Compliance with the guidelines is
measured annually following the close of the fiscal year, and directors have
five years from the later of adoption of our stock ownership guidelines or their
appointment as a director to attain compliance.


    





